DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and reply filed June 4, 2021 have been received and entered into the case.  Claims 1 – 20 are pending and have been considered on the merits.  All arguments and annexes have been fully considered.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Previous objections to the specification are withdrawn due to applicant’s reply.

Claim Objections
Previous objections to the claims are withdrawn due to applicant’s reply.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement AND scope of enablement are withdrawn due to applicant’s reply including the statements required by biological deposit rules; 

Claim Rejections - 35 USC § 102/103
Previous rejections under 35 U.S.C. 102a1 and 35 U.S.C. 103 are withdrawn due to applicant’s reply.  Specifically, applicant’s arguments in combination with the cited supporting references stating that specific strains of the same bacterial species exhibit different activities and functions, resulting in unpredictability in the art is persuasive.  The prior art teaches specific strains of Lactobacillus plantarum and Lactobacillus paracasei are effective to treat osteoporosis and increasing calcium ions in a mammal.  However, as argued and evidenced by applicant, while it may be obvious to try other strains of the same species, one cannot necessarily predict a successful outcome based on effectiveness and/or activity of other strains.  The claimed strains demonstrate increased BV/TV, femur trabecular thickness and femur bone mineral density with reduced femoral trabecular separation; while the prior art fails to show increased trabecular thickness and reduced femoral trabecular separation.  Moreover, the instant strains show different activity and functions which cannot be predicted compared to those of the prior art.

Allowable Subject Matter
Claims 5 – 20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699